 278DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.Flint Glass Workers contends in its brief that the petitions hereinare premature because of contemplated expansion in the Employer'splant from 319 employees to an expected 800 employees within 1 year.The record, however, shows that the present number of employees con-stitutes a substantial and essentially representative proportion of theexpected complement.Moreover, further expansion is entirely con-tingent upon increasedsalesof the Employer's product.Under these circumstances, we see no reason for departing from ourusualpolicy of directing immediateelections a[Text of Direction of Elections omitted from publication in thisvolume.]c General Motors Corporation,82 NLRB 8,76.GLOBE PRODUCTS CORPORATIONandINTERNATIONAL UNION, UNITEDAUTOMOBILEWomcros or AMERICA, AFL.Case No. 7 CA-578.January 15, 1953Decision and OrderOn June 18,1952, Trial Examiner W. Gerard Ryan issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent and theGeneral Counsel filed exceptions to the Intermediate Report, andbriefs in support thereof.The Board 1 has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, the ex-ceptions and briefs, and the entire record in this case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer, with the following additions:1.We agree with the Trial Examiner that Ripley and Little werediscriminatorily discharged in violation of Section 8 (a) (3) of theAct.However, in addition to the findings, which we adopt, uponwhich the Trial Examiner based his conclusions, we rely upon the factthat Ripley and Little were selected as union representatives shortlyafter the Union was organized in the Respondent's plant.These twoemployees were thus identified to the Respondent as leaders in the' Pursuantto theprovisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Herzog and Members Murdock and Peterson].102 NLRB No. 35. GLOBE PRODUCTS CORPORATION279UnionaftertheRespondent's unlawful interrogation of its employeeson January19, 1951, andthe Respondent's attempt at that time to getits employeesto giveup the Union.We also rely, in Ripley's case,upon WalterSoderman's singlinghim out forquestioning concerningconversation in the plant on the union-shop question.22. In connectionwith the Respondent's violation of Section 8 (a)(1) of the Act, we also rely upon the testimony of Dorothy Haddix asto an interrogationand threats by Soderman.Although the TrialExaminer summarized Haddix's testimony at page 283, 284 of theIntermediate Report, he did not specifically rely upon this evidence tosupport his concluding findings.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Globe Products Corpora-tion, Lansing, Michigan, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Refusing to bargain collectively concerning wages, hours, andother conditions of employment with International Union, UnitedAutomobile Workers of America, AFL, as the exclusive representativeof all employees at its Lansing plant, excluding Torsten Lavin, officeand clerical employees, guards, professional employees, and all super-visors as defined in the Act.(b)Dominating and interfering with the formation or administra-tion of, or contributing financial or other support to, Globe ProductsEmployees Association, or any other labor organization of its em-ployees.(c)Recognizing Globe Products Employees Association, or anysuccessor thereto, as the representative of any of its employees for thepurpose of dealing with the Respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other conditionsof employment.(d)Giving effect to any and all arrangements or agreements withGlobe Products Employees Association.(e)Discouragingmembership in International Union, UnitedAutomobile Workers of America, AFL, or in any other labor organ-ization of its employees, by discharging or refusing to reinstate anyof its employees, or by discriminating in any other manner in regardto their hire or tenure of employment, or any term or condition ofemployment.The evidence as to this interrogation is set forth by the Trial Examiner in the sectionof theIntermediateReport dealingwithviolations of Sectiona (a) (1) of the Act, and isnot specifically referred to in connection with Ripley's discharge. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARD(f) Interrogating its employees in any manner concerning theirunion affiliation, activities, or sympathies, or threatening them witheconomic reprisal because of their union affiliation, activities, orsympathies.(g) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform labor organizations, to join or assist International Union, UnitedAutomobile Workers of America, AFL, or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes of col-lective bargaining or other mutual aid or protection, or to refrain fromany and all such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labor organi-zation as a condition of employment, as authorized in Section 8 (a)(3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Union,United Automobile Workers of America, AFL, as the exclusive rep-resentative of the employees in the appropriate unit, and embodyin a signed agreement any understanding reached.(b)Withdraw and withhold all recognition from, and completelydisestablish, Globe Products Employees Association, as the representa-tive of any of its employees for the purpose of dealing with the Re-spondent concerning grievances, labor disputes, wages, rates of pay,hours of employment, or any other conditions of employment.(c)Offer to Donald Ripley and Patricia Little immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges, andmake them whole, in the manner set forth in the section of the Inter-mediate Report entitled "The Remedy," for any loss of pay they mayhave suffered by reason of the Respondent's discrimination againstthem.(d)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social-security paymentrecords, timecards, personnel records, and all other records necessaryto analyze the amounts of back pay due under the terms of this Order.(e)Post at its plant in Lansing, Michigan, copies of the noticeattached to the Intermediate Report and marked "Appendix A." 33 This notice, however,shall be, and it hereby is, amended by striking from the firstparagraph thereof the words "The Recommendations of a Trial Examiner"and substitutingin lieu thereof the words"A Decision and Order."In the event this Order is enforced by adecree of a United States Court of Appeals,there shall be substituted for the words "Pur-suant to a Decision and Order" the words "Pursuant to a Decree of the United States Courtof Appeals,Enforcing an Order." GLOBE PRODUCTS CORPORATION281Copies of such notice, to be furnished by the Regional Director forthe Seventh Region, shall, after being duly signed by the Respondent'srepresentative, be posted by the Respondent immediately upon receiptthereof, and maintained by it for sixty (60) consecutive days there-after in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that such notices are not altered, defaced,or covered by any other material.(f)Notify the Regional Director for the Seventh Region, in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHERORDEREDthat the complaint, insofar as it alleges thediscriminatory discharge of Kenneth Blonshine, Fred George, andMorrell G. Hakes, be, and it hereby is, dismissed.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge andan amended charge filed by International Union, UnitedAutomobile Workers of America, American Federation of Labor,'herein calledthe Union,the General Counsel of the National Labor Relations Board,hereincalled respectively the General Counsel and the Board,through the Acting Re-gional Director for the Seventh Region(Detroit, Michigan),issued a complaint,dated October 19,1951,against Globe Products Corporation,herein called theRespondent,alleging that the Respondent had engaged in and was engagingin unfair labor practices affecting commerce within the meaning of Section8 (a) (1), (2),(3), and(5)and Section 2 (6) and(7)of the LaborManagement Relations Act, 1947,herein called the Act.Copies of the com-plaint, the charge and the amended charge upon which the complaint was based,together with notice of hearing thereon,were duly served upon the Respondent,the Union,and Globe Products Employees Association.'With respect to the unfair labor practices,the complaint alleged in substancethat the Respondent:(1)From on or about November 21, 1950,to the dateof the complaint,interrogated prospective employees concerning their sympa-thies for or against labor organizations;interrogated its employees concerningtheir union membership,sympathies,and activities;urged and persuaded itsemployees to resign from the Union by signing a resignation form furnished bythe Respondent;informed its employees(a) that their conditions of employ-ment would be less favorable if they continued their activities on behalf of theUnion;(b) that the Respondent would discontinue its business before it wouldrecognize the Union;(c) that their conditions and terms of employment wouldbe more favorable if they joined the Association;(d) that the Respondentwould discharge employees who continued to engage in concerted activities onbehalf of the Union;(e) that individuals who had been discriminatorily dis-charged would be blacklisted and refused jobs by other employers in Lansing,Michigan,because of the concerted activities by said individuals among otherof the Respondent's employees; (2) from on or about March 15, 1951, to thedate of the complaint, encouraged,assisted,dominated,and interfered with"The full name of the Union,as above set forth,has been conformedto the record.2Hereinafterreferredto as the Association. 282DECISIONSOF NATIONALLABOR RELATIONS BOARDthe formation and administration of, and contributed financial and other sup-port to, the Association by (a) informing its employees that the Associationwas to be formed and urging them to join and assist the Association; (b)incorporating the Association under the laws of the State of Michigan; (c) recog-nizing said Association as the exclusive bargaining representative of the em-ployeesin anappropriate unit for the purposes of collective bargaining althoughthe Union was at the time the exclusive representative of said employees; (d)conducting elections of officers of the Association on the Respondent's premisesduring working hours; (e) contributing substantial sums of money to the Asso-ciation for use of the Association ; (f) participating in, presidingat, and dom-inating the meetings of the Association ; (g) making available to the Associationvarious facilities and properties of the Respondent for the purposes of further-ing and facilitating the organization and administration of the Association;and (h) compensating members of the Association for time spent in the attend-ance of association meetings; (3) on stated dates discharged five named em-ployees and has since failed and refused to reinstate them for the reason thatthey had joined and assisted the Union in its organizational activities and hadengaged in other concerted activities for the purpose of collectivebargainingand other mutual aid and protection; (4) although requested by the Union todo so, has refusedsinceon or about January 17, 1951, to recognize,tomeetwith, and to bargain with, the Union as exclusive representative of the em-ployees in the bargaining unit.In its answer filed on October 29, 1951, the Respondent admittedcertainallegations of the complaint, denied that it isengaged in commercewithin themeaning of the Act, and denied the commission of any unfair labor practice.No answer was filed nor appearance entered on behalf of the Association.Pursuant to notice, a hearing was held before me in Lansing, Michigan, fromNovember 13 to 19, 1951, inclusive.The General Counsel,the Respondent, andthe Union participated in the hearing and were afforded full opportunity to beheard, to examineand cross-examine witnesses,and to introduce evidence bear-ing upon the issues.At the close of the General Counsel's case-in-chief, the Respondent movedto strike from the complaint subdivisions (f), (g), and (h) of paragraph 5;subparagraphs (c) and (e) of paragraph 7; and paragraph 9. Decision wasreserved on the motion which is now denied, except that it is granted with re-spect to paragraph 5 (g) of the complaint, which alleges that the Respondentinformed its employees that it would discharge those who continuedto engage inconcerted activities on behalf of the Union.At the conclusion of the testimony,the General Counsel's motion, in which the Respondent joined, to conform thepleadingsto the proofs in respect to minor variations such as to spelling,names,and dates was granted.The General Counsel and the Respondent participatedin oral argument.A brief has been received from the Respondent.Upon the entire record in the case, and from my observation of the witnesses,I make the following :FINDINGS OF FACT s1.THE BUSINESS OF THE RESPONDENTThe Respondent is, and at all times material hereto has been, a Michigancorporation with its principal office and plant in the city of Lansing, State ofMichigan, where it is engaged in the manufacture of sheet metalstampings andL In making the findings herein I have considered and weighed the entire evidence. Itwould needlessly burden this report to set up all the evidence on disputed points. Suchtestimony or other evidenceas is in conflict with the findings herein is not credited. GLOBE PRODUCTS CORPORATION283automotive parts.During 1950, the Respondent purchased raw materials andequipment valued at more than $50,000, of which approximately 2 percent indollar value represented direct shipments to its place of business in Lansing,Michigan, from points outside the State of Michigan.During the same period,sales by the Respondent of the aforementioned materials were approximately$200,000 in value, of which 8 percent in dollar value represented direct ship-ments by the Respondent to customers at points located outside the State ofMichigan.The Respondent stipulated that, in 1950, approximately $70,000 invalue of sales were shipped to Plymouth Industries, Inc., in Detroit, Michigan,and approximately $53,000 in value of sales were shipped to General MotorsCorporation in Lansing, Michigan, both of whom are engaged in interstate com-merce.The Respondent does not controvert the above facts but contends thatthe Board, as a matter of discretion, should decline jurisdiction for reasons ofpolicy on the ground that the operations of the Respondent had an insubstantialimpact on commerce, and maintains that the alleged unfair labor practices donot actually threaten interstate commerce in a substantial manner. I find thatthe Respondent is engaged in interstate commerce, its activities affect interstatecommerce, and that it will effectuate the policies of the Act to assert jurisdiction.II.THE ORGANIZATION INVOLVEDInternational Union, United Automobile Workers of America, American Fed-eration of Labor, and Globe Products Employees Association are labor organi-zations as defined in Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICES aA. Interference,restraint,and coercionPatricia Little was interviewed for employment on November 21, 1950, byWalter Soderman who asked her if she believedin a union.Little replied thatshe believedin one"onlyinsofar aswas necessary," but thatshe had no senti-ments toward one at that time. Soderman informed her he would not havea unionthere.While the subjectof unionswas being discussed, Soderman,motioning toward the plant workshop, told her there were a couple offellowsout there who were causing troubleand some headswere going to be "choppedoff."On December 6, 1950,when Walter Soderman Interviewed Vivian Householderfor employment he asked her what she thought about unions.She replied thatshe did notthinkanything of them-that she had never belonged to a union.He informedher they had heardrumors of a union and did notlike it.On January19, 1951,following receipt on January 18 of a letter dated January17 and addressedto it by theUnion, the Respondent directed its foreman,RobertFerguson,to send the employees to the company office whereJohnSoderman,presi-dent, and Walter Soderman, vice president,questioned them singly, and in smallgroups, concerning their union membership and activities.Aftertelling em-ployee Dorothy Haddix that the Company had received a letter from the Unionstatingthatall the employees had joined the Union,Walter Soderman asked herwhat was the idea of sneaking around behind hisback todo a thing like thatand inquired,if she wanted a union,why she did not come to him and ask for one.He also toldher thathe knew it was employeeKenneth Blonshine who had+ At all times material hereto,John Soderman,president;Walter Soderman,vice presi-dent ; and Robert Ferguson,foreman,were supervisors within the meaning ofthe Act.The transcriptof the record must be read in the light of several material correctionscontained in an order correcting the record herein. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDstarted it because Blonshine was "mad" that Robert Ferguson had been madesuperintendent; that while Blonshine was a good boy he would never make agood foreman and that now he would never get a job in the city ofLansing.Soderman continued to state to Haddix that the Respondent had plenty of workat that time, but if there is a union, it will not have that work. After he toldher that the Company had plenty of money and could afford to close the plantfor 6 months, he asked her if she could afford to do it.Whereupon he told herthat be had 4 or 5 signatures from other employees that they would "stay withmanagement" and if he could obtainsufficient namesthat the Union was notwanted in the shop he could inform the Union that afternoon that it was notwanted there.He then asked her what she wanted to do and when she repliedshe would stay with the Union, he excused her and she returned to work.Also on January 19, 1951, employee Patricia Little was summoned to the officewhere John and Walter Soderman questioned her.Walter Soderman inquiredwhy she saw fit to sneak behind their backs and join the Union ; informed herthat employees Kenneth Blonshine and Fred George' had started "all this" ;that he did not want and would not have a union ; that there was sufficient workfor all and she would never be out of a job. At about that time, JohnSodermaninterposed to remark that he knew what was wrong and it was that the em-ployees did not trust them, to which Walter Soderman replied that was the firsthint as to the cause of the trouble, and, turning to Little,Inquired,"What's thematter, Patricia, don't you trust us?"She answered that she would trust themsocially but it was not good business to trust them as far as businesswas con-cerned.Whereupon Walter Soderman told her that he and his fatherwere solestockholders and, having more money than she, were able to close the doorsof the plant and lay off everyone, if necessary.With that preamble, he asked herif she would consider signing a paper, as others had, to withdraw from the Union.Little refused.Asking her to reconsider her refusal, the interview ended.Also on January 19, 1951, Walter Soderman asked employee Vivian House-holder,whom he had summoned from her work to his office, why she hadsigned the paper and inquired where this paper had come from.Householderreplied that she did not know from where it had comer-that it had just beenpassed around.Walter Soderman told her it made no difference to him whethershe belonged to the Union or not.While she was there, employee FlorenceKennedy also came into the office and later John Soderman entered. Sub-stantially the same procedure was had by Walter Soderman asking Kennedywhy she had signed up with the Union ; that no one would come in to tell himhow to run the business; that lots of orders would not be filled if there was,aunion ; that if the Union got in "it would be rough" ; and the plant would closebefore it would permit a union.'Also on January 19, 1951, employee Frank Emery was called from his workand questioned in the office by John and Walter Soderman.Walter Sodermanasked why he had joined the Union, remarking that it was a dirty, lowdowntrick to go behind their backs to start a union.When Walter Soderman askedhim why the employees did not come to Soderman first, Emery replied thatwould have been foolish.Emery was then asked how he would vote if thematter came to a Board election and Emery told them that was his business and6 Kenneth Blonshine, Fred George, and Morrell G Hakes had been discharged by theRespondent on January 15, 1951.6 Florence Kennedy testified she was asked by Walter Soderman if she had joined theUnion and when she answered in the affirmative he said that is perfectly all right if thatiswhat you want ; that he asked if the Company had been fair and square and she affirmedthat it hadKennedy denied that anything was said about closing the shop or that thingswould be rougher if the Union came inHer denial is not credited. GLOBE PRODUCTS CORPORATION285no one' else's.At that point,Walter Soderman recalled to Emery that he hadcome to work for the Respondent bearing a very good recommendation fromStandard Tool Company andtold Emery if he wanted to return to StandardTool, and it had a job for him, Emery could have it that day.Also on January 19, 1951, employee Donald Ripley was called from his work tothe office where he was asked by Walter Soderman if Ripley wanted to have aunion and then told that anyone who would sneak behind Walter Soderman'sback to join the Union did not deserve to have a job. Ripley refused WalterSoderman's request to sign a statementthathe did not want a union.Sodermanstated to him there was plenty of work for everyone but if there was a unionthere would be a lot of trouble-that he could close the plant for 2 or 3 years,go away and forget it.Soderman further informed Ripley that Kenneth Blon-shine was using all of the employees as "pawns" to get back at the Company forhiring Ferguson as foreman instead of Blonshine,who was responsible forstarting the Union. Soderman then asked if Ripley liked the work or had anycomplaints about his job to which Ripley answered that he did, but since hedid not care for production work,' he hoped someday to have better jobs, suchas machinery repair or millwright work in the plant.Soderman informed himthe Company had nothing there except production work and then asked him againto sign a statement that he did not want a union in the plant.FollowingRipley's second refusal to sign such statement,Soderman told him if he didnot like his work he better find another job. Upon hearing that statement, Ripleyimmediately asked for his paychecks.Soderman answered that Ripley bettergo back to his job for a few days and think it over. Several days later, at thelunch table during lunch hour, the employees were discussing the provisions thatshould be contained in a union contract and Ripley suggested the contractprovide for a union shop.He also told employee Arthur Ellsworth regardless ofwhether a contract was arrived at, if he did not join the Union in 30 days,Ellsworth would be let out. Two days following the luncheon discussion, Ripleywas called to the office again where Walter Soderman asked why he was tellingeveryone in the plant he had to join the Union within 30 days or get out, andwhich had all the employees riled. Ripley asked why Soderman had brought himin to ask that when any employee in the plant could say the same thing becausethey were discussing a proposed contract. Soderman then told Ripley he betterget another job.Employees Mark Madden and Arthur Stachel were also called from theirwork into the office on January 19 and asked by the Sodermans what theythought about the Union.Madden, who was a member of the UAW-CIO,replied that he was not interested in joining!The foregong findings are based on the testimony of Little,Householder,Emery, Ripley, and Madden,which I credit.By interrogating its employeesconcerning their sympathies for, and membership in, the Union;urging andpersuading them to resign from the Union by signing a resignation form fur-nished by the Respondent ; informing them that conditions would be less favor-able if the Union succeeded and that Respondent would discontinue its businessbefore it would recognize the Union ; and informing them that an employee whohad been discharged would be blacklisted for employment in the community,7 By "production work" Ripley explained that he did not like to makeone item all thetimeon the drill pressB John and Walter Soderman denied making any threats to the employees on January 19,1951, but did admit calling the employees to the office, informing them about the letterdated January 17 from the Union, and asking them if the Company had done any wrong.Walter Soderman admitted he may have inquired concerning union membership. JohnSoderman admitted the employees told them on January 19 they had joined the Union. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find that the Respondent has interferedwith,restrained,and coerced itsemployees in the exerciseof the rightsguaranteed in Section7 of the Act,therebyviolating Section 8 (a) (1) ofthe Act.B. The discriminatory dischargesKenneth BlonshineBlonshine worked for the Respondent from October 1946 untilhis dischargeon January 15, 1951.His starting pay was $1.50 per hour and he received 4annual increases of 10 cents per hour, so that he was receiving $1.90 per hour whenhe wasdischarged.For the first 18 months of his employment, he made safetyguards for punch presses.Thereafter, he worked as diesetter and then workedon "machine set-up."On January 9, 1951, the Respondent hired Robert Fergu-son asplant foreman or superintendent.That same day, Blonshine, who hadentertained hopes of being promoted to foreman,° went to the office and askedJohn Soderman what Ferguson was doing in the plant. Soderman told himthat Ferguson was the new foreman and henceforth Blonshine would take ordersfrom Ferguson instead of John Soderman. Blonshine asked why he had notbeen given the job and Soderman replied that Blonshine was "too good of afellow."Thereupon Blonshine (as he admitted) told Soderman he would nottakeany more responsibility as far as the shop was concerned.Blonshine thenwalked out of the shop.He did not state to John Soderman that he was goingto organize the shop nor did Blonshine mention the subject of the Union."Theconversation lasted 5 minutes and Blonshine returned to his work.On January10,while inside the shop, Blonshine asked employees Patricia Little and FredBlonshine testified that on 2 or 3 occasions prior to January 9 he had talked to JohnSoderman about the supervisory job, and that Soderman had promised to make him super-visor as soon as enough work came in to justify a full-time supervisor.John Sodermandenied that he had ever discussed such promotion with Blonshine. I find it is unnecessaryto resolve the conflict as to whether he had been promised the promotion.111 do not credit Blonshine's testimony that he told John Soderman on January9 duringtheirconversation in the office that he was going to organize a union in the plant,beginningthat day.After Blonshine testified that he had asked if Ferguson was to be full-timesupervisor and why he had not been given the job, he continued to testify as follows :Q. And did you say anything else at that time?A. No, Ididn't.Q.Have you exhausted your recollection as to that particular meeting?A. I told himIwasn'ttaking any more responsibilityas far as the shop wasconcerned whatsoever.Q. Did you mention anything to Mr. Soderman as to what you were going to do atthat time, if anything?A. I told him-4.fI remember rightI told him we were going to form a Union.Q. Do you know approximately how long the conversation took place?A. How long?Q.How long, yes?A. Five minutes.Q. And what did you do then, if anything?A.Went out to work at my job.Q. And when you were talking to Mr. Soderman about a Union,did you say whenyou were goingtostart a Union?A. No.Q. I beg yourpardon?A. Oh, yes, I told him as of today, now.Q. And what did Mr. Soderman say at that time if anything?A. He didn't have anything to say to my knowledge.I credit John Soderman's denialthatBlonshine had said anything about organizing aunion in the shop.Blonshine's equivocal and changeable testimony on such a crucial pointis not persuasive. GLOBEPRODUCTSCORPORATION287George to obtain the names of those employees who were interested in joiningthe Union.On the same day, Ferguson told Blonshine that his duties wouldbe setting dies, repairing dies, and general inspection.Blonshine replied thathe would take no responsibility and would not be an inspector.On January 12(Friday), Ferguson, in another conversation with Blonshine, repeated what hehad said on Wednesday previous, that his duties were setting dies, general dierepair, and general inspection, i. e., to go around every once in a while andinspect the parts on the bench and the machines.Blonshine refused to do anyinspection work and stated again he would take no responsibility whatsoever.After working hours that same day, Ferguson conferred with John Sodermanand complained about Blonshine. Soderman told Ferguson that Ferguson wasthe boss and if Blonshine did not want to work for him to let him go. Fergusoninquired if he should do that Monday morning, but Soderman said not in themorning-if he came in to let him work the whole day. Ferguson was hopefulthat upon reflection over the weekend Blonshine would change his attitude for,as he testified, Blonshine was a good worker and he did not want to lose him.He had no complaints about the work which Blonshine did but the difficultyarose as to what duties Blonshine was to perform. On Monday, January 15,Ferguson had another talk with Blonshine in which be again told him what hisdutieswould be. Blonshine again refused to do any inspection work. OnJanuary 15, between 4 and 4: 30 p. m., Ferguson discharged him.After he hadobtained the list of names from employees George and Little, Blonshine met LeoCoin, a union representative, at Blonshine's home and arranged for a meetingto be held at the union hall on the evening of January 16. Blonshine, withothers, signed a union card at that meeting applying for membership in theUnion and designating the Union as bargaining representative."Fred GeorgeGeorge worked as a punch-press operator from 1949 until his discharge on Janu-ary 15, 1951.His starting rate was $1.25 per hour. Six weeks after he was hired,at his request, he was paid on piecework basis. Approximately 1 year later, hewas given a base rate of pay. On November 3, 1950, his rate of pay was reducedfrom 50 cents to 35 cents per hundred pieces. Before the cut, he averaged 4,500pieces per day and on the day following the cut he produced 3,700 pieces. JohnSoderman then called him to the office and inquired why his production haddropped.George told him he did not feel "so good" about the cut and it wouldnot pay to work so hard at the reduced rate. However, he agreed to return towork and try to run 4,500 pieces per day and thereafter he did maintain the sameproduction average as he had before the cut. On January 10, 1951, Blonshineasked him to get a list of the male employees as he needed it to give to the Union.Right after lunch, the paper listing the names was on his workbench where menwere signing it when Ferguson entered the plant.Noticing Ferguson's presencewhen he was 10 feet away, George picked up the paper, folded it, and put it in his" Blonshine's union card which is in evidence bears the date January 10, as do all theother cards which were signed at the meeting on January 16 and one which was signedon January 17. There is evidence in the record that the union representative directedthey be back dated to January 10 so that Blonshine, George, and Hakes would get theirback pay when they were reinstated. Other evidence is that they werebackdated becausethe union hall was not available on January 10, when the union representative had firstbeen contacted.I find it unnecessary to resolve the conflict as to the reasons for backdating the application cardsIt is not necessary for the purposes of the complaint toestablish that Blonshine or the others had joined the Union before their discharges. It issufficient if they had engaged in concerted activity, protected by the Act, that theemployerhad knowledge or belief of such concerted activity, and discharged them for thatreason. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDpocket"Ferguson said nothing.Sometime later in the afternoon,having ob.tained the signatures of seven men,George gave the list to Blonshine.On Janu-ary 14 he was told there would be a union meeting on January 16. On January15 Ferguson told him he would have to lay him off, as the Company was unableto ship the parts made for Oldsmobile and had no room in the plant in whichto store the parts.George did not attend the union meeting on January 16because of his wife's illness,but he signed his union card on January 17. Threeweeks later,George telephoned to John Soderman and asked how much longerhe would be away from work.Soderman told him he was not coming back.When George asked for a reason,Soderman inquired if Ferguson had not in-formed him.Upon hearing from George that Ferguson had not given him thereason,Soderman replied that Ferguson was supposed to have told him.On January 12 Soderman had expressed his opinion to Ferguson that he didnot believe George could ever work with Ferguson,because before Ferguson washired several jobs were started and nothing suited George.Soderman thereuponsuggested that George be let go with Hakes and Blonshine at the close of workon Monday,January 15. Soderman disclaimed knowledge of any union activityin the plant prior to receipt of the Union's letter dated January 17.Morrell G. HakesHakes, a diemaker for over 35 years and who had known John Soderman for14 or 15 years,asked him for a job and was hired for tool and die repairs on orabout June 15, 1950.The sole evidence of concerted activity on the part of Hakesprior to his discharge is that he signed the paper,above referred to, which FredGeorge had about the time that Ferguson reentered the shop after lunch.Hakestestified that Ferguson walked up close enough to touch them-about 2 feet away,but Ferguson said nothing.Hakes did not attend the union meeting on January16 because his automobile"broke down."He signed a union card about 2 weeksafter his discharge.When John Soderman and Ferguson conferred after work-ing hours on Friday,January 12, Hakes was included in the discussion by Soder-man as to those who should be discharged.Soderman arrived at the decision todischarge Hakes because he did not consider Hakes was proficient in his workand for his past absences from work.ConclusionsBecause of the fact, and I so find,that the Respondent had no knowledge orbelief of any concerted activity on the part of Blonshine,George, and Hakesprior to their discharges on January 15, 1951,the evidence in the record isinsufficient to sustain the allegations in the complaint so far as it alleges thatKenneth Blonshine,Fred George, and Morrell Hakes were discriminatorilydischarged.I shall accordingly recommend that the complaint to that extentbe dismissed.Donald RipleyThe answer of theRespondent admitted that Ripley had been discharged onFebruary 14, 1951,but denied that his discharge was discriminatory. In itsoral argumentand brief, the Respondent contended that he voluntarily quit hisemployment.The General Counsel contended that he was constructively dis-charged inviolationof the Act.isHakes testified that Ferguson was only 2 feet away when George noticed his presence.Ferguson testified that he saw no paper at any time to which George had referred , thathe had never noticed anything unusual during the first week of his employment nor anyundue excitement among the employees when he returned to the plant following his lunch-hour, nor did he overhear any employees discussing union activity at any time. GLOBE PRODUCTS CORPORATION289Ripley operated a drill press from February 14, 1949, until his employmentwith the Respondent terminated on February 14, 1951. On January 16, 1951,he attended the union meeting and signed a union card. On January 19 he wasinterrogated in the office by John Soderman and Walter Soderman,as alreadyset forthsupra.It is important to recall that in that interview after Ripleywas told in effect that since he had joined the Union he did not deserve to havea job, he was then asked to sign a statement that he did not want a union.After he refused to sign such statement, Walter Soderman asked if he likedhis work or had any complaints about his job. Ripley replied that he did, butsince he did not care for production work, he hoped someday to have a betterjob, such as machinery repair or millwright work.He was then informed theCompany had nothing except production work and was askedagain to sign astatement renouncing the Union.When he refused for the second time, hewas told "if he did not like his work" he better find another job. ThereuponRipley immediately asked for his paychecks.Walter Soderman told him he bettergo back to work for a few days and "think it over." Two days later, on January21, Ferguson asked Ripley if he had found another job and he replied that hehad not.Ripley understood from that conversation with Ferguson that he was tofind another job.Several days later Ripley was again summoned to the officewhere he was questioned by Walter Soderman concerning his laterunionactivi-ties, after which Soderman told him that he better get another job. On the dayfollowing, while at work at the drill press, in the hearing of another employee,Ferguson asked him if he had found another job, and why not. On 3 or 4 subse-fjuent days, Ferguson repeated his questions whether he was going to, or intendedtt,1,get another job, and on each occasion Ripley replied that he had not foundanother job.On the last day of his employment, February 14, employee JaneGraves was told to work on the drill press with Ripley. Ferguson instructedRipley to show her how to run the champer. Graves was to run the champerand Ripley was to run the drill.Up to that time, Ripley had done both thechampering and drilling operations.After Graves had worked about 1 hourwith him, Ripley inquired from Ferguson, who was 10 feet away, what rate ofpay Graves would get. Ferguson asked if Ripley could put a rate on the job.He replied he could not as he lacked knowledge to put a rate on that job or anyjob.Whereupon Ferguson asked him if he had found another job. Ripleyreturned to his work for 15 minutes.He was angry following his conversationwith Ferguson for two stated reasons : (1) Ferguson had asked him so many timeshad he found another job and when did he expect to find one; and (2) it was toohard for 2 people to work at thedrill press because the spindleswere only 11 or 12inches apartAfter working 15 minutes, Ripley quit his employment.Thereason he assigned was that he believed Jane Graves was being "broken in" onthe champering job and that he was going to be laid off or fired anyway. At notime during his entire employment had any fault been found with his work, norany complaint made concerning his conduct prior to his joining the Union.ConclusionsIt is clear that Ripley's difficulties stemmed directly from the time on January19 when the Respondent learned ofhis unionmembership and activities.On twoseparate occasions,WalterSodermantold Ripley that he better quit.On thefirst occasion, after he had been told he did not deserve a job because he hadjoined the Union and following his refusal twice to disavow the Union, he wastold "if he did notlikehis job" he better quit.When Ripleythereupon askedfor his paychecks, Walter Soderman relented to the extentof telling him toreturn to work and "think it over." On the second occasion after Walter Soder-man hadagain questionedhim for his union activitiesoccurringsince the first 290DECISIONSOF NATIONALLABOR RELATIONS BOARDinterview which Ripley admitted, Soderman told him that he better quit. Thistime Soderman's direction was not conditioned upon whether Ripley liked hisjob or not, nor was it accompanied by any further request "to think it over."Thereafter, repeated questioning by the foreman as to whether he had found otherwork, or if he intended to find another job, culminated in Ripley's resigninghis job.On the foregoing state of facts, I find that on February 14, 1951, his resigna-tionwas the equivalent of a constructive discharge by the Respondent, whothereby effected the termination of Donald Ripley's employment because of hisunion membership and activities in violation of Section 8 (a) (3) of the Act.Patricia LittleThe answer admitted that Little was discharged but denied it was for dis-criminatory reasons.She was employed by the Respondent from November 22,1950, until February 28, 1951.'8Little was most active for the Union, beginningon January 10, 1951, when employee Kenneth Blonshine asked her to obtaina list of the female employees who would be interested in forming a union, andher activity continued unabated thereafter.She attended the union meetingon January 16 and signed a union card at that time. On January 19 theRespondent knew of her membership and sympathies for the Union in view of herinterrogation on that subject by John and Walter Soderman.On that day,during the course of her interrogation in the office, John Soderman observed toWalter Soderman that he knew what the trouble was and it was that the employeesdid not trust the Company. Then Walter Soderman directly asked Little if shetrusted them. She replied, socially, yes ; but that it was not good business to tru 4tthem in business matters.That reply angered the Sodermans.Neither spoketo her thereafter, although prior to that time they had been friendly.OnFebruary 28, 1951, four other employees were laid off for economic reasons wholater were recalled to work." Little testified that Robert Ferguson told her onthat day she also was laid off because of shortage of steel ; that she asked him howlong it would be and he replied he did not know-that possibly he would recallher during the next week. Ferguson denied that he told her she was laid oftHis version was that he told her she was "through," when he gave her her check.Employee Frank Emery testified that a few days prior to March 28, 1951, heasked Ferguson when Little was coming back to work to which Ferguson repliedas soon as they had something for her to do. Three or four days later, Fergusontold Emery that Little did not trust the Company and they did not want her back.Ferguson continued immediately to tell Emery that he had nothing to worryabout his job, because Ferguson had talked with John and Walter Soderman andthey had nothing againsthim.Little testified that she had never been repri-manded either for her work or conduct during her employment.The Respondent's DefenseThe Respondent contended that Little was discharged because she annoyedother employees in the plant, made trouble for and between other employees,failed to do her work properly, and because she was always screaming, "hollering,"and throwing things about.Robert Ferguson testified that she was an operator who ran a press machinebending pins in hinges used for gasoline-tank covers for automobiles and alsoP3 February28, 1951,is foundto be thelast day of her employment because of docu-mentary evidence in the record that she applied for unemployment insurance benefits onMarch 1, 1951.u They were Haddia,Householder, Tanner,and Graves. GLOBE PRODUCTS CORPORATION291cutting off the pins included in that operation ; that she pierced sun-visor covers ;shavedsun-visor rods; and did most any job that Ferguson had set up in theshop.For most of the time, however, her work was on the pin-assembly job onthe gasoline-tank hinge.He testified that no employee ever complained to himabout her singing on the job; that he was critical of her conduct in "hollering"fromone machine to another ; that she "hollered" whenever she felt like it,which was approximately 50 times between January 9 and February 28. Hetestified that he did not reprimand her for that, but on one occasion, he did tellher that in the first part of February management had called him to the officeand told him the "hollering" in the shop between the press operators must stop.He further testified that he never reprimanded her because of her operations onthe machine.When Little's machine was out of operation, it was testified toby Respondent's witness, Michael Madden, that the cause of such breakdown,including broken pins, was because of a faultily constructed die which the Com-pany was unwilling to replace or correct as it was nearing completion of itsorder for those parts.Ferguson also testified that from January 9 until February 28 she had about1,000 pieces of scrap material.Since there is no basis of comparison in therecord, such evidence is incapable of evaluation. John Soderman testified thatshe was expected to produce 4,000 pieces per day, although she had never beentoldwhat her production rate should be.On that point, the Respondent in-troduced timecards for 3 days only which showed that on 2 days she produced3,600 pieces each day, and 3,750 pieces on the third day. Those days representedthe only 8-hour days when Little worked exclusively on the press ; on otheru.}ys, she performed other operations in addition to running the press.Withrespect to those particular 3 days, John Soderman admitted that there was noway of knowing whether her machine was down for repairs on that day. Otherevidence was introduced into the record that Little was away from her machineat times and talking to other operators, but again there is no evidence to indicatewhether her machine was down for repairs at those times.Madden testified thatitwas necessary for him to repair her die from once to three times per daybecause of the faultily constructed die, and during that time production had tostop because there was no other die.Little denied that she went unnecessarily to the restroom or was away fromher machine when she should have been working. She admitted that she hadthrown pieces of scrap at others but claimed it was a common practice amongthe employees.ConclusionsI find no merit to the Respondent's defense that Little was discharged forcause.The uncontradicted and credible evidence of Frank Emery that Fergusonhad told him Little was not coming back to work because she had said she didnot trust the Company contains the real reason for her discharge.His testi-mony also shows that the employees were discussed between the Sodermans andFerguson on a basis of what the Sodermans had against their employees. Emery,too,was discussed but his job was safe because they had nothing against him.But they did have something against Little and that was her remark that itwas not good business to trust the Company in business matters which theyelicited from her during her unlawful interrogation on January 19 as one of herreasonswhy she wanted to have the Union as a collective-bargaining repre-sentative for the employees.Clearly,if she had then and there been dischargedfor uttering that reason for joining the Union, her discharge hardly could havebeen defended. Is it any different that finally on February 28 she was dis-charged for it? I think not. She was discharged because the Sodermans had 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDsomething against her-which had rankled and developed since January 19and finally spelled her discharge on February 28, when an occasion presenteditself to include her with others (later recalled) who were laid off at that time.The fact that Ferguson did not know until late in March that Little was notcoming back to work lends credence to Little's testimony that Ferguson did tellher she was laid off on February 28 and that she possibly might be recalled theweek following; and renders suspect his testimony denying that he laid heroff and told her she was "through."His two conversations with Emery, abovereferred to, prove conclusively that Little was discharged because the Respond-ent disapproved of and resented the reason she had expressed to them for join-ing the Union. I therefore find, upon consideration of the entire record, thatPatricia Little was discharged from her employment on February 28, 1951,that the reasons advanced by the Respondent to explain her discharge were notthe real reasons, and that she was discharged by the Respondent because of herknown union membership and activities,in violation of Section 8 (a) (3) of theAct.C.Dominating, interfering with, and supporting the formation andadministrationof the AssociationFollowing withdrawal on March 28, 1951, of the Union's petition for an electionwhich had been scheduled for that day, the employees of the plant met, afterworking hours, at 4. 30 p. in on April 2 for a social party which had beenplanned to celebrate the completion of 1 year's employment by Torsten Lavin.John and Walter Soderman and Robert Ferguson also attended. Before thesocial aspects of the occasion began, John Soderman told the assembled er-1-ployees they could have their own organization; that everyone could be a member,including John and Walter Soderman, Robert Ferguson, and Norma Higel ; "that the Company would contribute money to the Association, matching em-ployees' contributions "dollar for dollar," and that the Association could havea contract with the Respondent. John Soderman, announcing there was noneed for an outside organization, promised that the employees could have "jobseniority" and discussion was had concerning the amount of the dues for theAssociation.Nominations were made for officers in the Association and whencompleted Walter Soderman announced an election would be held on the follow-ing day.The next day, after Norma Higel had prepared ballots on companytime, using the company paper and typewriter, pursuant to Walter Soderman'sdirection, the ballots were distributed to the employees by Walter Soderman andRobert Ferguson during working hours.They were instructed to mark themduring the day and drop them in a box provided by the Respondent near thetime clock.Walter Soderman also was one of three watchers at the election.The results were posted on the Respondent's bulletin board.On April 16, 1951,the articles of incorporation for the Association were signed by employeesFlorence Kennedy, Geraldine Eddy, and Norma Higel, following approval byWalter Soderman and Robert Ferguson." On the same day a petition, in theform of a letter, to the Board was prepared, in collaboration with the Respond-ent's supervisors and attorney, and submitted to the employees during workinghours and all the employees signed it."The bylaws of the Association,preparedand approved by supervisors and Respondent's attorney, provided that thea"NnimnHigel was a clericalemployeein the Respondent's office'"The articlesof incorporation set forth the purposesof theAssociation to be,inter aria,the securingand maintaining of good working conditions,reasonable hours and wages forrepresentthe employeesin negotiations with the Respondent"The letter, whichwas preparedon the company typewriteron companytime, was ap-proved by theRespondent's attorney GLOBE PRODUCTS CORPORATION293Respondent's vice president and foreman wereex officiomembers of the boardof directors.Thereafter, the Respondent's officers and supervisors conferredwith the Association's representatives in regard to working hours, conditions ofemployment, and other benefits requested by the employees, including groupinsurance.The Respondent purchased a Coca-Cola machine for the benefit ofthe Association, the income from which went to the Association.A cigarettemachine was also supplied."The Respondent's president, vice president, and plant superintendent weredues-paying members of the Association.The Respondent arranged for theopening of a bank account for the Association and Norma Higel, the secretary-treasurer of the Association, was permitted on company time to use the companytypewriter and checkwriting machine to prepare financial summaries, to keepthe minutes, and to attend to the business of the Association.Notices of asso-ciation meetings were posted on the company bulletin board. The Respondent alsoposted a seniority list of its employees on its bulletin board, pursuant to theRespondent's promise that the employees could have "job seniority."The above facts are for the most part based on uncontradicted evidence.TheRespondent attempted to show that the suggestion for the Association initiallycame from the employees. There is evidence that a few employees discussedamong themselves the possibility of having their own association after March 28.Examination of that evidence discloses that some employees had in mind asocial organization and that the Respondent adopted and developed the idea sothat the Association was incorporated and functioned as a labor organization.It is clear from the foregoing facts that the Association was directly instigated,encouraged, and directly participated in by the Respondent's officials and super-visors, and that the Respondent provided financial and other direct support tothe organizationAccordingly, I find that the Respondent dominated, interferedwith, supported the formation and administration of, and contributed financialsupport to, the Association, thereby violating Section 8 (a) (2) of the Act. Ifurther find that by John Soderman's announcement to the employees that therewas no need for an "outside organization" ; his promises to them that the Com-pany would contribute financial support to the Association ; that the employeescould have "job seniority" and the Association could have a contract with theRespondent, the Respondent interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed by Section 7 of the Act, thereby directlyviolating Section 8 (a) (1) of the Act.D The Respondent's refusal to bargain collectively with the Union1.The appropriate unitAll employees of the Respondent, excluding Torsten Lavin," office and clericalemployees, guards, professional employees, and supervisors as defined in the Act,constitute a unit appropriate for collective bargaining within the meaning ofSection 9 (b) of the Act.11 The minutes of the association meeting held on May 4, 1951,record :New Business.The company bought the coke machine, thus saving rental chargesof $6 00 per monthThe company thus feeling that this would benefit the EmployeesAssociation as well as the saving.The company receives a commission from theother machines,paid quarterly. . . .10 I have excluded Torsten Lavin because he is the nephew of the Respondent's presidentand was a graduate engineer who came to the United States for general engineering experi-enceHe worked in the shop as an apprentice to familiarize himself with American pro-duction operations and possibly later would get an interest in the Company.His interestsare therefore distineuishahle from those of the employees here involved.SeeSignal Manu-facturing Company,89 NLRB 457.250983-i of 102-53-20 294DECISIONSOF NATIONALLABOR RELATIONS BOARD2.The Union's majorityOn January 16, 1951, 10 out of 12 employees in the unit, hereinabove foundappropriate, signed cards expressly authorizing the Union to represent them forcollective bargaining.20The authenticity of those signatures was not challengednor was any question raised that the Union represented an uncoerced majority.It is manifestly clear from this record that the 10 employees who signed did sovoluntarily and free from any suggestion of coercion. I accordingly find thaton January 16, 1951, and at all times thereafter, the Union was the duly desig-nated collective-bargaining representative of the Respondent's employees in theunit found appropriate.Pursuant to Section 9 (a) of the Act, the Union was,therefore, on January 16, 1951, and at all times thereafter, the exclusive repre-sentative of all the employees in such unit for purposes of collective bargainingwith respect to grievances, rates of pay, wages, hours of employment, and otherconditions of employment.3.The refusal to bargainOn January 17, 1951, the Union wrote a letter which the Respondent receivedon January 18, 1951, the pertinent parts of which are:Please be officially advised that a substantial majority of the employeesof your Company have designated our union as their representative for thepurposes of Collective Bargaining.Therefore, please be advised that we are desirous of discussing the ques-tion of your Company's recognizing the International Union, United Auto-mobileWorkers of America, affiliated with the American Federation ofLabor, as the sole and exclusive bargaining representative for all employeesof your Company in a unit appropriate for such purposes.May we request for a conference be held, on or before Tuesday, January23, 1951, at a time and place suitable to your convenience, and that you,and/or your representatives, be available to meet with a committee repre-senting the employees of your Company and Representatives of this Inter-national Union, for the purpose of reviewing the above matter.We will bepleased to hear from you as soon as possible in regards toour request.It is also our request that you respect the rights of the employees ofyour Company, in this matter, as guaranteed to them in Section 7 of theLabor Management Relations Act of 1947.The foregoing letter, upon its receipt, was construed by the Respondent asa request that it meet with the Union as the bargaining representative of theRespondent's employees.Walter Soderman admitted that on January 19 hetold the employees whom he had called to the office for interrogation ". . . Ihad told the employees that we had received a notice from the AFL that theyhad petitioned us to recognize them, according to the letter. . . ." On or aboutJanuary 22 Walter Soderman telephoned to the union representative, EdwardDonahue, to acknowledge receipt of the letter and to inform him that the20 Those who signed were William Cusson,Geraldine Eddy, Frank Emery,Dorothy Had-dix, Vivian Householder,Florence Kennedy, PatriciaLittle,Donald Ripley, Imogene Tanner,and Kenneth Weston.Those who did not sign were Mark Madden and Arthur Stachel. GLOBE PRODUCTS CORPORATION295Respondent's attorney was unavailable before January 23." Soderman pro-fessed his ignorance in such matters and asked Donahue what the procedure was.Donahue asked him if he could recognize the Union voluntarily ; and if not, theUnion's recourse was to file a petition with the Board and thereafter a consentelection might be agreed to. Soderman insisted on a Board election.Upon receipt of the letter from the Union,the Respondent on January 18advised Alvin Neller, Esq., its attorney, as to the contents of the letter.On January 19, as already set forth, the Respondent had learned from directinquiries to its employees that a majority of them had joined the Union.It further appears that the Respondent was willing to confer with the Unionand believed that a meeting had been arranged for February 2 which,throughmisunderstanding, did not occur."Even though the Respondent had met withthe Union on February 2, it had no intention of recognizing the Union's claimwithout an election, as was testified to by Neller and Walter Soderman.On January 24, 1951. the Union filed its petition for certification of representa-tives.On February 14 and 28 the Respondent discriminatorily dischargedDonald Ripley and Patricia Little as set forthsupra.On March 10 the Re-spondent and the Union entered into a consent-election agreement. On themorning of the scheduled election, March 28, the Union withdrew from theconsent-election agreement and no election was held.Thereafter, on April 13,1951, the Union filed its charge herein of unfair labor practices.After filingthe charge on April 13, nothing further was heard from the Union until theRespondent received a letter from the Union dated October 8, 1951, which re-quested recognition and a bargaining conference."On October 11 the Re-spondent's attorney acknowledged receipt of the Union's letter stating that theRespondent had no objection to an election to determine whether the Union wasentitled to represent the employees.Uncontroverted evidence establishes that as of January 18, 1951, when theRespondent received the Union's letter requesting recognition and bargaining,aiWith respect to fixing the date of Soderman's telephone call,Donahue testified it wasafter January 17 and prior to January 23. Soderman testified he was unable to state thatitwas on January 18-the same date as he had received the letter.The Respondent's briefstates that the date was January 18.However,it appears from the petition filed by theUnion executed by Donahue on January 24, 1951,that the Employer declined recognitionby telephone on or about January 22, 1981.I have examined the Board's informal file,7-RC-1263, containing only the petition,agreement for consent election,and the RegionalOffice closed case report.22 AttorneyNeller testified that between January 18 and 23 he telephoned to Donahue'soffice and made arrangements with an unidentified individual to whom he spoke for ameeting on February 2, at 3 p. m., at the Respondent'splant.On February 2, afterwaiting for three-quarters of an hour,and no one appearing on behalf of the Union, JohnSoderman telephoned to Donahue's office and told him they were waiting and inquired ifanyone from the Union were coming.Soderman was informed the Union had no knowledgeof the proposed appointment.Donahue testified that he had no knowledge that any meetinghad been arranged.22 It is immaterial that by this time the Union's support may have been dissipated. TheRespondent cannot rely on the Union's loss of majority status to excuse a refusal to bargainwhere the defections from the Union were caused by the Employer's unfair labor practices.(N. L. R. B. V. Bradford DyeingAssociation,310 U.S. 318,839-40;InternationalAssocaa-tionof Machinists v. N. L. R.B., 311 U. S. 72,82;Frank Brothers Company v. N. L. R. B.,321 U.S. 702;N. L. R. B.v.Burke Machine Tool Co.,133 F.2d 618, 621 (C.A 6). Here,any loss of the Union'smajority which may have occurred must be attributed to theunlawful refusal to bargain and is no barrier to an order based on that refusal.(GitlinBag Company,95 NLRB 1159,enforced 196 F.2d 156 ) 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union was in fact the duly designated representative of the majority ofthe employees in the unit for the purposes of collective bargaining.Underthose circumstances,the Respondent's refusal to recognize the Union and dealwith it was a clear violation of Section 8 (a) (5) of the Act, unless the Re-spondent at that time had a bona fide doubt that the Union represented themajority.The fact that the Respondent did not have such a doubtis amplysupported by the credible evidence.The Respondent's action, beginning on January 19, the day after receipt ofthe letter from the Union containing the Union's claim of majorityrepresenta-tion, in initiating a campaign to destroy employee support for the Union throughmeans proscribed by the Act, as set forth in the unfair labor practices foundto be violative of Section 8 (a) (1), (2), and (3), above, clearly demonstratesthat the refusal to recognize the Union and its insistence that the Union proveitsmajority through a Board election were not based upon a bona fide doubtof the Union's majority. It has long been held, where, as here, an employerwithholds recognition from a union which is entitled to it under the Act untilits status is established in an election, and at the same time proceeds by unfairlabor practices to undermine and destroy the union, that it may reasonably beconcluded that the employer's refusal to bargain stems not from an honestdoubt of the union's status but rather from a desire to avoid his obligationunder the Act." As already referred to above, the Respondent's activities inconnection with the letter of April 16 from the employees to the Board in whichthey state that the Association "shall be the organization to represent them inany controversy or contract" with the Respondent, violated the employees' rightsunder the Act. Such a repudiation of the Union "was the expected harvestwhich the respondent reaped in due season from what it had theretofore sownand purposely cultivated until maturity." zbEmployer sponsorship of such peti-tions or letters has been uniformly condemned?" Such conduct is likewise animportant factor in concluding that the Respondent was motivated throughoutby a complete "rejection of the collective-bargaining principle." 27The Re-spondent's speedy recognition of the Association as the employees' representa-tive in the face of the Union's claim herein was itself a refusal to bargain.Upon the entire record, I find that on January 18, 1951,2s and at all timesthereafter, the Respondent failed and refused to bargain with the Union as theduly designated representative of the majority of its employees in the unit here-inabove found appropriate in violation of Section 8 (a) (5) of the Act, therebyinterfering with, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,24 SeeN. L R B v. Consolidated Machine Tool Corp.,163 F 2d 376:N. L R. B. v.Remington Rand, Inc,94 F 2d 61 ;N. L R B. v Chicago ApparatusCo . 116 F 2d 753,N. I. R B. v Morris P Kirk & Son,151 F. 2d 49, 0,Joy Silk Mills, Inc N N L R B.,185F 2d 73225N L R B. v. George P Pilling & Son Co ,119 F 2d 32, 39, 36-3720N L R B v The Good Coal Company,110 F. 2d 501, 504, 505, cert denied, 310 U. S630.Texarkana BusCo. v NL R B.,119 F 2d 480, 483;American Enka Corp v. N. LR B.,119 F 2d 60, 63; N LR B v. American Manufacturing Co ,IN F 2d 61, 65;F.W Woolworth Company v. N. L. R B,121 F 2d 658, 661.PIN. L. R. B. v The Good Coal Company, supra,503-504; NL R B v American Manu-facturing Co , supra; N L R B v. Lovvorn,172 F. 2d 293, 294221 fix the refusal to bareain began on January 18, 1951, the day on which the Union',,request was received by the Respondent.SeeIntertown Corporation.90 NLRB 1145;Louisville Container Corp,99 NLRB 81. GLOBE PRODUCTS CORPORATION297have aclose,intimate,and substantial relationto trade, traffic,and commerceamong theseveral States,and tendto lead to labor disputesburdening andobstructingcommerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondenthas engagedin unfair labor practices vio-lative of Section 8 (a) (1), (2), (3), and (5) of the Act, I shall recommendthat it cease and desist therefrom and take certain affirmative action which willeffectuate the policies of the Act.Having found that the Respondent on January 18, 1951, and at all times there-after,has refused to bargain collectively with the Union as the representativeof the majority of the employees in an appropriate unit, I shall recommendthat the Respondent, upon request, bargain collectively with the Union as theexclusive statutory representative of all the employees in the unit heretoforefound appropriate, and ifan agreementis reached, embody such understandingin a signed agreement.Having found that the Respondentdiscriminated againstDonald Ripley andPatricia Little with respect to their hire and tenure of employment and theterms and conditions of their employment because they had joined and assistedthe Union and had engaged in other protected concerted activities, I shall rec-ommend that the Respondent offer to them immediate and full reinstatementto their former or substantially equivalent positions, without prejudice to theirseniority or other rights and privileges, and that the Respondent also make eachof them whole for any loss of pay he may have suffered by reason of theRespond-ent'sdiscrimination against him, by payment to each of them of a sum of moneycovering his loss of pay; such loss of pay to be computed on the basis of eachseparatecalendar quarter or portion thereof during the period from the Respond-ent's discriminatory action to the date of the offer of reinstatement. The quar-terly periods, hereinafter called "quarters,"shall beginwith the first day ofJanuary, April, July, and October. Loss of pay shall be determined by deductingfrom asum equal to that which he normally would have earned for each quarteror portion thereof, his net earnings,1' if any,in other employment, during thatperiod.Earnings in one particular quarter shall have no effect upon the back-pay liability for any other quarter. I shall further recommend that the Respond-ent, upon request, make available to the National Labor Relations Board, or itsagentsfor examination and copying, all payroll records and reports,and allother records necessary to analyze the amounts of back pay due and the rightsof reinstatement under the terms of this recommended order.80Having found that the Respondent formed, dominated, interfered with theadministrationof, and contributed financial and other support to, the Associa-tion,I shall recommend, because the existence of the Association and its recog-nitionof it by the Respondent constitute a continuing obstacle to the employees'rights guaranteed by the Act, that the Respondent withdraw and withhold allrecognition from the Association as the representative of any of the Respondent'semployees for the purpose of dealing with the Respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment, and other conditionsof employment and disestablish it completely as such representative.70 By "net earnings" Is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the Respondent, which would not have been incurred but for the unlawfuldiscrimination against him and the consequent necessity of his seeking employment else-where.See,Crossett Lumber Company,8 NLRB 440. Monies received for work performedupon Federal, State, county, municipal, or other work-relief projects shall be consideredas earningsSeeRepublic Steel Corporation v. N. L. R. B.,311 U. S. 7.10 SeeF W Woolworth Company,90 NLRB 289. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDHavingfound that there is insufficient evidence in the record to sustain theallegations in the complaint that Kenneth Blonshine, Fred George, and MorrellG.Hakes were discriminated against, I shall recommend that the complaintas to them be dismissed.The unfair labor practices found to have been engaged in by the Respondentare of such a character and scope that in order to insure the employees hereinvolved their full rights guaranteed by the Act, I shall recommend that theRespondent cease and desist from in any manner interfering with, restraining,and coercing its employees in their right to self-organization."Upon the basis of the foregoing findings of fact, and upon the record as awhole, I make the following:CONCLUSIONS OF LAW1. International Union, United Automobile Workers of America, AmericanFederation of Labor, and Globe Products Employees Associationare labororganizationswithin the meaning of Section 2 (5) of the Act.2.All employees of the Respondent, excluding Torsten Lavin, office and clericalemployees, guards, professional employees, and supervisors as defined in theAct, constitute a' unit appropriate for collective bargaining within themeaningof Section 9 (b) of the Act.3. International Union, United Automobile Workers of America, AmericanFederation of Labor, was on January 16, 1951, and at all times sincehas been,the exclusive representative of all the employees in the above-described appro-priate unit for the purposes of collective bargaining within themeaning ofSection 9 (a) of the Act.4.By refusing on January 18, 1951, and thereafter, to bargain collectively withInternational Union, United Automobile Workers of America, American Federa-tion of Labor, as the exclusive representative of all the employees in the appro-priate unit, the Respondent has engaged in and is engagingin unfair laborpractices within themeaning ofSection 8 (a) (5) of the Act.5.By the said refusal the Respondent interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed by Section 7 ofthe Act, and therebyhas engaged in and isengagingin unfairlabor practiceswithin the meaning of Section 8 (a) (1) of the Act.6.By discriminating in regard to the hire and tenure of employment ofDonald Ripley and Patricia Little because they joined and assisted the Unionand engaged in other protected concerted activities, thereby discouraging mem-bership in the Union, the Respondenthas engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (3) of the Act.7.By forming, dominating, and interfering with the administration of GlobeProducts Employees Association, and by contributing financial and other sup-port to it, the Respondenthas engaged in and is engagingin unfair labor practiceswithin the meaning of Section 8 (a) (2) of the Act.8.By interrogating its employees, and prospectiveemployees,threateningits employees with reprisal if they became orremained membersof the Union,promising benefits if the employees repudiated the Union, and otherwise inter-fering with, restraining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act, the Respondent has engagedin and is en-gaging in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.n SeeMay Department StoresV.N. L. It.B.,326 U. S. 3T6. GLOBE PRODUCTS CORPORATION2999.The aforesaid unfair labor practices are unfair labor practices withinthe meaning of Section 2 (6) and (7) of the Act.10.The Respondent did not discriminate against Kenneth Blonshine, FredGeorge, andMorrell G.Hakes as alleged in the complaint.[Recommendationsomittedfrom publication in this volume.]Appendix ANOTICE To ALL EMPLOYEESPursuant to the recommendations of a TrialExaminerof the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that:WE WILL bargain collectively upon request with INTERNATIONAL UNION,UNITED AUTOMOBILEWORKERS OFAMERICA, AMERICAN FEDERATION OF LABOR,as the exclusive representative of all employees in the followingbargainingunit, with respect to rates of pay, hours of employment, or other conditionsof employment, and if an understanding is reached, embody such under-standingin a signedagreement :All employees excluding Tortsen Lavin, office and clerical employees,guards, professional employees, and supervisors, as defined in the Act.WE HEREBY disestablish Globe Products Employees Association as therepresentative of any of our employees for the purpose of dealing with usconcerninggrievances, labor disputes,wages,rates of pay, hours of employ-ment, or other conditions of employment, and we will not recognize it, orany successor thereto, for any of the abovepurposes.WE WILL NOT dominate or interfere with the formation or administrationof, or contribute financial or other support to, Globe Products Employees As-sociation, or any other labor organization of our employees.WE WILL NOT give effect to any arrangements or agreements with GlobeProducts Employees Association, or anysuccessorthereto.WE WILL NOT interrogate our employees concerning their union activ-ities ; threaten to shut down the plant or that their conditions of employmentwill be less favorable if they continue their activities on behalf of the unionor that their conditions of employment will be more favorable if they jointhe Association.WE WILL NOT discouragemembershipin INTERNATIONAL UNION,UNITEDAUTOMOBILE WORKERS OF AMERICA, AMERICAN FEDERATION OF LABOR, or inany other labor organization of our employees, or in any othermanner dis-criminateagainst them in regard to their hire and tenure of employment orany term orcondition of employment.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the right to self-organization, to form labor or-ganizations, to join or assistINTERNATIONAL UNION, UNITED AUTOMOBILEWORKERS OFAMERICA, AMERICAN FEDERATION OF LABOR, or any other labororganization, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or to refrain from anyor allof such activities, except to the extent that such right may be af-fected by an agreement requiring membership in a labororganization as acondition of employment, as authorized in Section 8 (a) (3) of the Act. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL offer to Donald Ripley and Patricia Little immediate and fullreinstatement to their former or substantially equivalent positions withoutprejudice to any seniority or other rights and privileges,and make themwhole for any loss of pay suffered as a result of the discrimination againstthem.All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.GLOBE PRODUCTS CORPORATION,Employer.Dated--------------------By ------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered,defaced, or covered by any other material.COASTAL PLYWOOD&TIMBER COMPANYandLUMBER AND SAWMILLWORKERS UNION, LOCALNo. 2853,UNITED BROTHERHOOD OF CAR-PENTERS& JOINERS OF AMERICA, AFL, PETITIONER.CaseNo.2O-RC-2051.January 15,19.53Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Clement W. Miller, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Peterson].Upon the entire record in this case, the Board finds:'1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certainemployees of the Employer.1 Separatecounsel forboth Fred G. Stevenot,trustee in reorganization of the Employer,hereinafter referred to asthe Trustee,and the Employer debtor, hereinafterreferred to asthe Employer,appeared at the hearing.The Trusteecontends that, as a result of aproceedingin the UnitedStatesDistrict Court for the NorthernDistrict of California, thepending reorganizationof the Employerunder chapterX of the Federal Bankruptcy Actdictatesa findingthat the instant petitionispremature and moot.We find no merit inthis contention.There is no certainty that the Employer's operations will cease or change.Nor does the recorddisclosethat anydefinite planshave yet beencompleted for closingor selling the Employer's plant.Accordingly,in the absence of evidencethat the Employerwill necessarily terminate its operations in the immediate future, we shall process thepresent petition.Plywood-Plastics Corporation,85 NLRB 265;seeClarostat Man sfac-turingCo.,Inc.,881NLRB 723;ChoctawCotton Oil Company,84 NLRB 660.See also11 U. S. C., Section672, and Section15 of the Act;N. L. R. B. v.Baldwin LocomotiveWorks, 128 F. 2d 39 (C. A. 3).102 NLRB No. 34.